DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (US 2019/0207672) in view of Becker et al. (WO 2018/160842), Grayson (EP0920142A) , newly recited reference and Febvre (CA 2227700A1), newly recited reference.
Regarding claim 1, Arora et al.  discloses a system (fig. 1) comprising a remote computer (fig. 1 number 140 and P:0029) including a processor and a memory, the memory storing instructions executable by the processor (fig. 1 number 140, P:0033 and P:0085) to: receive location data of a plurality of satellite terminals (fig. 1 numbers 130a-130c) (P:0029 and P:0033); select (recommend that the beam for terminal 130b be changed from beam B to beam A), based on the received location data, for each of the plurality of satellite terminals (P:0045), a respective satellite beam for providing satellite communications (P:0045).   Arora et al.  differs from claim 1 of the present invention in that it does not explicit disclose broadcast a message to the plurality of satellite terminals including data specifying respective selected satellite beams for each of the plurality of satellite terminals and wherein the message includes (i) terminal identifiers of the plurality of satellite terminals, and (11) one or more satellite beam identifiers.   Becker et al. teaches a dynamic spot beam assignment in a geostationary satellite communication network (abstract), a ground processing node (fig. 5 number 540) determines beams need to be reassign to ground terminals (fig. 5 number 570)(P:0029) and sends a reassignment message (i.e. broadcast message) instructing the send of ground terminals (i.e. satellite terminals) to update their communication settings according to the updated beam assignment map (page 23, claim 8).  Grayson teaches for each cell, the broadcast control channel carries the identifier of the satellite access nodes 1a-1d along with other information (P:0020).  Febvre teaches low earth satellite (LES) send spot beams identification information to the mobile earth station in a spot beam identification field during  the communication transaction (page 17 lines 3-6).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Arora et al. with broadcast a message to the plurality of satellite terminals including data specifying respective selected satellite beams for each of the plurality of satellite terminals and  wherein the message includes (i) terminal identifiers of the plurality of satellite terminals, and (ii) one or more satellite beam identifiers in order for the system to broadcast a specific specific beam identifier and satellite terminal identifier to the satellite terminals within a specific cells, as taught by Becker et al., Grayson and Febvre.

Regarding claim 2, Arora et al.  discloses instructions to select the respective satellite beams from one or more stored beam plans (machine learning module, stages C-F) (fig. 1 number 160, P:0041, P:0043 and P:0045), wherein each of the one or more stored beam plans specifies a respective set of footprint boundaries for one or more satellite beams (fig. 2-4, P:0003 and P:0064-P:0065).

Regarding claim 3, Arora et al.  discloses each of the footprint boundaries is a subset of a transmission region of a satellite antenna (fig. 2 Beam A-D, Fig. 3 Beam A, Beam B and P:0050).

Regarding claim 4, Arora et al.  discloses  the one or more stored beam plans further specify a rating (score) for each beam (P:0040), wherein the instructions further include instructions to select the respective satellite beam based at least in part on the rating of the respective satellite beam (a beam is accepted only if a majority of the models 230a-230c agree that the same beam would be best) (P:0040, P:0054-P:0057).

	Regarding claim 5, Arora et al.  discloses a system as discussed supra in claim 1 above.  Arora et al.  differs from claim 5 of the present invention in that it does not explicit disclose instructions to broadcast the message via a satellite beam upon determining, based on the received location data, that each of the plurality of satellite terminals communicate via the satellite beam.  Becker et al. teaches As used herein, link measurement data generally refers to a collection of measured data of one or more signals communicated via the spot beams between the satellite and the ground terminals that indicates signal quality at the locations of those ground terminals (P:0020). A set of ground terminals can be identified as presently assigned to the drifting spot beam(s) and as experiencing a signal quality degradation from the present drifting (P:0020). The ground processing node(s) can compute, in response to the beam drift trigger, an updated beam assignment map that at least partially counteracts the signal quality degradation by reassigning each of the set of ground terminals from their respective presently assigned spot beams 130 to others of the spot beams 130 (P:0020) and sends a reassignment message (i.e. broadcast message) instructing the send of ground terminals (i.e. satellite terminals) to update their communication settings according to the updated beam assignment map (page 23, claim 8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Arora et al. with instructions to broadcast the message via a satellite beam upon determining, based on the received location data, that each of the plurality of satellite terminals communicate via the satellite beam for the system to reassign beams to the terminal that’s more appropriated to the terminal location, as taught by Becker et al..

Regarding claim 6, Arora et al.  discloses the received location data further includes a satellite beam identifier (Beam A, B) specifying current satellite beams through which respective satellite terminals communicate (P:0045), and the instructions further include instructions to determine, based on the current satellite beams, that each of the plurality of satellite terminals communicate via the satellite beam (P:0032 and P:0045).

5.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (US 2019/0207672) in view of Becker et al. (WO 2018/160842), Grayson (EP0920142A),  Febvre (CA2227700A1) as applied to claim 1 above and in further view of Eidenschink (WO2008115949A2)
Regarding claim 9, the combination of Arora et al., Becker et al., Grayson and Febvre  differs from claim 9 of the present invention in that they do not explicit disclose instructions to broadcast the message via each of a plurality of channels of the selected beam. Eidenschink teaches a satellite communication system (abstract), [0003] A method for receiving both regional data and local data from one or more satellites and/or terrestrial repeaters at a satellite subscriber terminal is provided according to one embodiment [0003]. The method may comprise receiving the regional data during a first time slot and receiving the local data during a second time slot, where the local data is multiplexed in one of a plurality of frequency bands [0003]. The local data may be transmitted in a spot beam and the regional data may be transmitted in a broad beam [0003]. Each of the plurality of frequency (channels) bands may include broadcast and local data for a specific locality and the data may be transmitted within a spot beam covering the specific locality [0003].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Arora et al., Becker et al., Grayson and Febvre with instructions to broadcast the message via each of a plurality of channels of the selected beam in order for the system to broadcast a plurality of channels  for local data for a specific cell using a specific spot beam, as taught by Eidenschink.

Allowable Subject Matter
6.	Claims 7, 8, 10 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art of record fails to teach or suggest alone or in combination wherein the received location data for a terminal further includes a satellite beam identifier specifying at least one of a speed and a direction of movement of the selected terminal, and the instructions further include instructions to select the satellite beam for the terminal based at least in part on a speed, direction of movement of the satellite terminal, or requested data load of the terminal.

Regarding claim 8, the prior art of record fails to teach or suggest alone or in combination the instructions further include instructions to broadcast the message via a first satellite beam and a second satellite beam upon determining, based on the received location data, that a first subset of the plurality of satellite terminals communicate via the first satellite beam and a second subset of the plurality of satellite terminals communicate via the second satellite beam.

Regarding claim 10, the prior art of record fails to teach or suggest alone or in combination the instructions further include instructions to broadcast the message via a subset of that is less than all of a plurality of channels of the selected beam, wherein the subset of the plurality of channels is selected based on respective channel of communication of each of the plurality of terminals.

Regarding claim 12, the prior art of record fails to teach or suggest alone or in combination the instructions further include instructions to: transmit, to a second remote computer, identifiers of the satellite terminals and the selected respective satellite beams identifiers; and upon receiving data from the second remote computer including at least one of a confirmation of the transmitted identifiers or new proposed satellite beams, broadcast the message to the satellite terminals based on the received data.

Regarding claim 14, the prior art of record fails to teach or suggest alone or in combination a satellite terminal computer, programmed to: upon receiving receive the broadcast message, based on message data, determine whether an instruction for the satellite terminal is included in the message; and upon determining that the instruction for the satellite terminal is included in the message, then switch the satellite terminal based on one or more beam identifiers included in the received message data.

8.	Claims 18-23 are allowed.
9.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 18, the prior art of record fails to teach or suggest, alone or in combination receive location data of a plurality of satellite terminals; select, based on the received location data, for each of the plurality of satellite terminals, a respective satellite beam for providing satellite communications; and broadcast a message to the plurality of satellite terminals including data specifying respective selected satellite beams for each of the plurality of satellite terminals, wherein the instructions further include instructions to: transmit, to a second remote computer, identifiers of the satellite terminals and the selected respective satellite beams identifiers; and upon receiving data from the second remote computer including at least one of a confirmation of the transmitted identifiers or new proposed satellite beams, broadcast the message to the satellite terminals based on the received data.

Regarding claim 20, the prior art of record fails to teach or suggest, alone or in combination receive location data of a plurality of satellite terminals; select, based on the received location data, for each of the plurality of satellite terminals, a respective satellite beam for providing satellite communications; and broadcast a message to the plurality of satellite terminals including data specifying respective selected satellite beams for each of the plurality of satellite terminals, further comprising a satellite terminal computer, programmed to: upon receiving receive the broadcast message, based on message data, determine whether an instruction for the satellite terminal is included in the message; and upon determining that the instruction for the satellite terminal is included in the message, then switch the satellite terminal based on one or more beam identifiers included in the received message data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648